—Order unanimously affirmed without costs. Memorandum: Plaintiff commenced this action to recover damages arising from the interruption of gas service to his residential property. Supreme Court properly granted that part of defendant’s motion for partial summary judgment seeking dismissal of the claims for damages for the alleged loss of credit and financing, past carrying costs and future carrying costs on the property and plaintiffs lost earnings. Those claims for damages cannot be “reasonably traced to the event” and are not “independent of other causes” (Steitz v Gifford, 280 NY 15, 20; see, Apollo Steel Corp. v Melco Cranes, 202 AD2d 1049, 1049-1050). The court also properly granted that part of the motion seeking dismissal of the claims of plaintiffs wife, who has no interest in the property and is not a party to the contract between plaintiff and defendant (see, Sterritt v Heins Equip. Co., 114 AD2d 616, 617). (Appeal from Order of Supreme Court, Monroe County, Galloway, J. — Summary Judgment.) Present — Green, J. P., Lawton, Wisner, Hurlbutt and Callahan, JJ.